                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA,                :
                                         :
                                         :
            v.                           : Docket No. 7:19MJ51
                                         :
                                         :
ROBERT KOVACIC                           :
________________________________________ :


                             NOTICE OF APPEARANCE
       Erin Trodden, Assistant Federal Public Defender, hereby notes her appearance as counsel

for the above-referenced defendant on behalf of the Office of the Federal Public Defender.


                                              Respectfully submitted,

                                              Robert Kovacic
                                              By: Counsel
Counsel:

/s/ Erin Trodden
Erin Trodden
Asst. Federal Public Defender
VSB 71515
116 N. Main St., Room 305
Harrisonburg, VA 22802
Tel (434) 220-3396
Counsel for Defendant


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to the
following: counsel of record; and I hereby certify that I have mailed by United States Postal
Service the document to the following non-CM/ECF participants: none.

                                              /s/ Erin Trodden



 Case 7:19-mj-00051-RSB Document 14 Filed 05/21/19 Page 1 of 1 Pageid#: 172
